Cooke and Dunn, JJ., and Vickers, C. J., dissenting: It is only under extraordinary circumstances that it becomes proper for the trial judge to call and examine a witness. It should never be done upon the mere request or suggestion of a party. If either party desires such action to be taken a showing should be made sufficient to convince the court that the ends of justice would be defeated if it were not done. In this case no such showing was made or attempted and the calling and examining of witnesses by the court was wholly unjustified. The cross-examination by the State’s attorney of the witnesses so called was highly improper. While the evidence tending to prove' the guilt of the defendant was strong, the error on the part of the court in calling and examining the three witnesses named, and in permitting the State’s attorney to cross-examine them in a manner grossly improper, is so grave and prejudicial that we are of the opinion the judgment should be reversed and the cause remanded for a new trial.